Citation Nr: 0014225	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-13 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for lumbosacral strain with post-traumatic arthritis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to June 
1997.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran's lumbosacral strain with post-traumatic 
arthritis is characterized by full range of motion, pain on 
extremes of motion, no motor or sensory deficits, no spasm of 
the paraspinal muscles, and X-ray evidence of minimal 
arthritic spurring and minimal disc space narrowing at the 
L4-5 level.

2.  The veteran's gastroesophageal reflux disease is 
manifested by complaints of occasional epigastric distress 
with dysphagia, pyrosis and regurgitation, but is well-
controlled with medication and has not resulted in 
considerable impairment to his health.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain with post-traumatic arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.59, 4.71, Diagnostic 
Code 5295 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for gastroesophageal reflux disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.114, Diagnostic Code 7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records reflect that the veteran was treated 
on several occasions for low back pain and gastrointestinal 
problems.  In March 1998, the RO granted service connection 
for lumbosacral strain with post-traumatic arthritis and 
gastroesophageal reflux disease.  The RO initially assigned a 
10 percent rating for each of these disabilities, effective 
as of June 1997.  The veteran responded by filing a notice of 
disagreement with respect to the 10 percent ratings, and this 
appeal ensued. 

As these are claims of disagreement with the initial ratings 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds 
that both claims are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a), which gives rise to the VA's duty to 
assist.  See Fenderson, 12 Vet. App. at 127.  Under these 
circumstances, the VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disabilities from the effective date of service 
connection to the present.  Fenderson, 12 Vet. App. at 125-
127; see also 38 C.F.R. § 4.2 (ratings to be assigned "in 
the light of the whole recorded history.")  The Board finds 
that all relevant evidence has been obtained and that no 
further duty is required under the provisions of 38 U.S.C.A. 
§ 5107.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 

I.  Lumbosacral Strain with Post-Traumatic Arthritis

In assigning the initial 10 percent rating for the veteran's 
low back disability, the RO considered a December 1997 VA 
orthopedic examination report.  That report documents the 
veteran's history of chronic low back pain since the mid-
1990's due to a possible strain.  The veteran explained that 
he currently experienced chronic pain, soreness, and 
tenderness around the back which radiated into the pelvis.  
No radicular symptoms were reported.  He related that flare-
ups occurred once a month "for no good reason," which would 
last for a few days.  He also reported fatigability and lack 
of endurance.  He said he was able to perform daily 
activities and maintain employment as a bookkeeper.  He 
denied using a brace, a cane, or any medications.  Physical 
examination of the back revealed some lumbosacral tenderness, 
soreness and pain to palpation.  No increased kyphosis or 
scoliosis was present.  Range of motion testing showed 90 
degrees of forward flexion, and 30 degrees of extension, 
bending and rotation, with pain noted on extremes of motion.  
He was able to squat without difficulty and walk on his heel 
and toes.  No muscle spasms were identified.  X-rays of the 
lumbosacral spine taken in January 1998 showed very early, 
minimal arthritic spurring on the lower lumbar vertebrae.  
The disc spaces were normal, and right scoliosis was 
observed.  The examiner concluded with a diagnosis of 
lumbosacral strain.

An April 1998 VA outpatient treatment report reflects that 
the veteran was seen for complaints of low back pain.  It was 
noted that the veteran suffered from a chronic backache since 
service, with numbness of the left little toe.  No radiating 
pain to either lower extremity was reported.  Physical 
examination showed no focal motor or sensory loss.  The 
veteran ambulated with a normal gait.  Straight leg raising 
was negative, deep tendon reflexes were normal, and range of 
motion was full without pain.  The diagnosis was "normal 
neuro exam."  X-rays taken in April 1998 disclosed minimal 
disc space narrowing at L4-5, indicating early degenerative 
disc disease.

The veteran also received treatment at the Columbus 
Chiropractic Center from April to June 1998 for cervical and 
lumbar facet syndrome.  X-rays taken in April 1998 disclosed 
lateral lumbar curve of the anterior to posterior views.  The 
veteran was treated with general adjustments and electrical 
stimulation. 

The veteran testified before a hearing officer at the RO in 
December 1998 concerning the nature and severity of his 
lumbosacral strain with post-traumatic arthritis.  The 
veteran indicated that this disability was productive of 
constant low back pain, stiffness with forward bending, 
muscle spasms every other week, numbness and tingling of the 
left foot, and increased pain with prolonged standing and 
sitting.  He took various medications for pain, including 
Tylenol, Ibuprofen, and Motrin.  He indicated that back pain 
precluded him from playing sports but never caused him to 
miss work. 

Based on the foregoing, the RO, in June 1999, granted an 
increased rating to 20 percent for the veteran's lumbosacral 
strain with post-traumatic arthritis, effective as of June 
1997.  Inasmuch as the grant of the 20 percent rating is not 
the maximum benefit under the rating schedule, the claim for 
a higher rating remains in controversy and is still a viable 
issue for appellate consideration by the Board.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The veteran's lumbosacral strain with post-traumatic 
arthritis is currently evaluated as 20 percent disabling 
under Diagnostic Code 5295.  Under this provision, a 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending and loss of lateral 
spine motion.  A 40 percent evaluation, the highest available 
under this code, is granted for severe symptoms with listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the foregoing with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295. 

Applying the above criteria to the facts of this case, the 
Board finds that the evidence of record demonstrates that the 
veteran's disability picture for his service-connected 
lumbosacral strain with post-traumatic arthritis most nearly 
approximates the criteria for a 20 percent rating under 
Diagnostic Code 5295.  The clinical evidence reveals that the 
veteran's low back disability is manifested primarily by 
minimal arthritic changes, complaints of chronic pain, and 
numbness of the left foot.  The Board also recognizes that an 
April 1998 X-ray report showed minimal disc space narrowing 
at the L4-5 level, indicating early degenerative disc 
disease.  Nevertheless, the evidence simply does not show 
that this disability constitutes severe lumbosacral strain.  
None of the clinical evidence shows that this disability is 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, or marked limitation of 
forward bending while standing.  There also is no evidence of 
any abnormal mobility on forced motion.  In this respect, 
range of motion testing at the December 1997 VA examination 
revealed 90 degrees of flexion and 30 degrees of extension, 
bending and rotation.  These findings are consistent with 
those contained in the April 1998 VA outpatient treatment 
report which indicates that range of motion was full without 
pain.  Although disc space narrowing was shown by X-ray in 
April 1998, it was described as minimal, and the clinician 
provided a diagnosis of "normal neuro exam."  The veteran's 
lumbosacral strain, therefore, does not constitute a severe 
disability as described in Diagnostic Code 5295.  
Accordingly, the preponderance of the evidence is against an 
evaluation in excess of 20 percent for the veteran's 
lumbosacral strain with post-traumatic arthritis from the 
date of service connection to the present. 

The Board also finds that no other diagnostic code affords 
the veteran a higher rating at any time during the pendency 
of this claim.  The Board has considered the possible 
application of Diagnostic Code 5293, which provides a 40 
percent rating for recurring attacks of severe intervertebral 
disc syndrome with intermittent relief, while a 60 percent 
rating is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.   38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999).  Here, although the veteran has reported 
numbness and tingling in his left foot, no objective 
neurological findings have been shown.  Again, the Board 
emphasizes that the April 1998 VA outpatient treatment report 
includes a diagnosis of "normal neuro exam." 

The Board further notes that the record simply does not 
contain evidence of any ankylosis (Diagnostic Code 5289) or 
moderate limitation of motion of the spine (Diagnostic Code 
5292).  As mentioned, range of motion testing in December 
1997 revealed 90 degrees of flexion and 30 degrees of 
extension, bending and rotation.  Range of motion was also 
noted to be full when evaluated in April 1998.  Accordingly, 
there is no basis for assigning an evaluation in excess of 20 
percent for the veteran's lumbosacral strain with post-
traumatic arthritis under any other potentially applicable 
diagnostic code.

In addition to these regulations, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.40, § 4.45, and § 4.59.  Section 4.40 
provides, in pertinent part, that it is "essential that the 
examination on which ratings are based" adequately portray 
the "functional loss" accompanying the purportedly disabling 
condition which is the subject of the claim.  In defining 
that term, the regulation further states that functional loss 
may be due to "pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant" and that a 
joint "which becomes painful on use must be regarded as 
seriously disabled".  Section 4.45 states that to determine 
the factors causing disability of the joints inquiry must be 
directed toward, inter alia, "[p]ain on movement".  38 C.F.R. 
§ 4.45(f).  Thus, pain on use is as important in rating a low 
back disability as is limitation of motion, since "functional 
loss caused by either factor should be compensated at the 
same rate.  Hence, under the regulations, any functional loss 
due to pain is to be rated at the same level as the 
functional loss where flexion is impeded."  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)

In this case, there is simply no objective evidence of 
weakened movement, excess fatigability with use, or 
incoordination of the lumbar spine which would indicate 
additional functional loss due to pain.  The veteran has 
reported that his lumbosacral strain with post-traumatic 
arthritis is characterized by constant low back pain with 
intermittent flare-ups.  The veteran also described 
fatigability and lack of endurance at his VA examination in 
December 1997.  The Board stresses, however, that no medical 
professional has described any significant limitation in 
range of motion.  In addition, in December 1997 objective 
evidence of pain was reported only at extremes of motion, 
while no pain with motion was observed when examined in April 
1998.  Thus, the provisions of 38 C.F.R. § 4.40, § 4.45 and 
§ 4.59 have been considered as mandated by DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995).; however, these provisions do 
not apply in the absence of the relevant objective findings. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's lumbosacral strain with post-traumatic 
arthritis for the entire period from the date of service 
connection to the present.  The Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 55-56. 

II.  Gastroesophageal Reflux Disease

The rating decision on appeal granted service connection for 
gastroesophageal reflux disease and assigned a 10 percent 
evaluation, effective as of June 1997.  The RO initially 
evaluated this disability by analogy under 38 C.F.R. § 4.114, 
Diagnostic Code 7305, for duodenal ulcer.  In June 1999, 
however, the RO determined that this disability was most 
appropriately evaluated under 38 C.F.R. § 4.114, Diagnostic 
Code 7346.  The Board agrees, as no evidence shows that this 
condition is manifested by ulcers.

Under Diagnostic Code 7346, a 60 percent rating is provided 
for a hiatal hernia where there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health.  A 30 percent rating is assigned 
for a hiatal hernia manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, which produces considerable impairment of health.  A 10 
percent evaluation is provided with two or more of the 
symptoms for the 30 percent evaluation of less severity.  See 
38 C.F.R. § 4.114 Diagnostic Code 7346.

In assigning a 10 percent evaluation, the RO considered a 
report from St. Ann's Hospital showing that the veteran was 
admitted to the Emergency Room in December 1997 for atypical 
chest pain.  No cardiac or active pulmonary disease was 
found.  Rather, the diagnosis was atypical chest pain and 
gastroesophageal reflux disease.  

The RO also considered a VA general medical examination 
report dated in December 1997.  At that time, the veteran 
reported a five year history of abdominal and chest pain.  He 
also reported sharp substernal chest pain with occasional 
reflux.  He related that pain was usually relieved by 
antacid.  The veteran also described intermittent pain from 
his left shoulder to his lower forearm, with no underlying 
pathology found.  It was noted that the veteran's height was 
5'11" and his weight was 235 pounds.  Physical examination 
of the digestive system showed that his abdomen was flat, 
soft, non-tender, with no organomegaly.  Bowel sounds were 
normal.  A radiographic report dated in January 1998 revealed 
a reflux of barium in the lower esophagus, with no other 
lesions seen.  The pertinent diagnoses were (1) history of 
heartburn relieved by antacid, (2) history of substernal 
pain, possible gastroesophageal reflux, relieved by antacid, 
(3) history of pain in his left arm, with normal examination, 
(4) and history of chest pain, with no cardiac disorder.  

The veteran received VA outpatient treatment for his 
gastrointestinal problems throughout 1997 and 1998.  A 
January 1998 entry notes the veteran's complaints of chest 
pain which was relieved by Zantac.  Physical examination 
revealed a benign abdomen.  The clinician concluded that the 
veteran had atypical chest pain which, based on the 
effectiveness of Zantac, appeared to be secondary to 
gastroesophageal reflux.  A February 1998 entry includes a 
clinician's assessment of gastroesophageal reflux disease, 
controlled.  When seen in April 1998, it was noted that the 
veteran's symptoms included dyspepsia, regurgitation and 
pyrosis.  An upper GI series showed mild gastroesophageal 
reflux.  In June 1998, it was noted that the veteran's 
gastroesophageal reflux was doing much better.  Physical 
examination of the digestive system was within normal limits.  
The assessment was "gastroesophageal reflux, almost 
asymptomatic on Prevacid."  In July 1998, the veteran 
described pain along both sides of his abdomen which he 
believed was due to a strain. 

At his December 1998 hearing, the veteran testified that he 
experienced diarrhea, constipation, left-sided abdominal 
pain, esophageal reflux, and an irregular sleep pattern.  He 
described acid build-up above the esophagus and an occasional 
"sour stomach."  He maintained that he had never been 
diagnosed with anemia and had not noticed any weight loss.  
He said he tried various medications for this condition, 
including Pepcid, Zantac, Lansoprazole, and Famotidine.  He 
reported being on a restricted diet in which he limited or 
excluded the use of caffeine, alcohol and foods high in 
cholesterol.  He said that he currently weighed 220 pounds, 
which was down 12 pounds from the prior year.  (The Board 
would point out, however, that service medical records 
document that the veteran weighed 222 pounds at his June 1997 
separation examination.)

After considering the pertinent evidence of record, the Board 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for the veteran's 
gastroesophageal reflux disease.  The Board has considered 
the veteran's statements that he experiences occasional 
epigastric distress with dysphagia, pyrosis and 
regurgitation.  Nevertheless, the clinical evidence does not 
show that this condition has considerably impaired the 
veteran's health; instead, this condition can best be 
characterized as mild.  The Board finds significant that no 
abnormalities of the digestive system were shown at the 
December 1997 VA examination, and that a VA clinician in 
February 1998 concluded that the veteran's gastroesophageal 
reflux disease was controlled.  This evidence is consistent 
with findings from a GI series performed in April 1998 which 
characterized the veteran's gastroesophageal reflux as mild.  
It was further noted that the veteran's gastroesophageal 
reflux had improved.  Hence, the clinician provided a 
diagnosis of "gastroesophageal reflux, almost asymptomatic 
on Prevacid."  The Board recognizes that the December 1997 
examination report includes the veteran's complaints of pain 
in his left arm, which is one factor noted in the criteria 
for a 30 percent evaluation.  However, this pain has been 
attributed to a musculoskeletal condition for which service 
connection has been established.  Based on these findings, 
the evidence shows that the veteran's gastroesophageal reflux 
disease has been most consistent with a 10 percent evaluation 
under Diagnostic Code 7346 for the entire period from the 
date of service connection to the present.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's gastroesophageal reflux disease for the entire 
period from the date of service connection to the present.  
Given this conclusion, the doctrine of reasonable doubt need 
not be considered.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55-56. 

III.  Consideration of an Extraschedular Evaluation

The Board, as did the RO, finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating standards."  See 38 C.F.R. § 3.321(b)(1).  
There is no objective evidence indicating that either 
disability at issue has independently caused marked 
interference with the veteran's earning capacity or 
employment status, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  The record 
indicates that the veteran is currently employed at a law 
firm, where he has not missed any work due to his low back 
disability or gastroesophageal reflux disease.  Under these 
circumstances, the Board determines that further development 
for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell, 9 Vet. App. at 
239; Shipwash v. Brown, 8 Vet. App. at 227.


ORDER

An initial evaluation in excess of 20 percent for lumbosacral 
strain with post-traumatic arthritis is denied.

An initial evaluation in excess of 10 percent for 
gastroesophageal reflux disease is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

